PER CURIAM.
The only question involved in this appeal is the right to have relief upon an original bill, in the nature of a bill of review, which the court below, after permitting to be filed, dismissed upon final hearing. Quite obviously, the plaintiff in this bill has no claim to unsettle the former decree after the several years which have elapsed, unless upon the ground of newly discovered evidence, and it is clear to us that upon the merits of this claim plaintiff fails. Whether the former decree operates as an adjudication in the manner claimed is not now involved, and passing this and all other questions we find that the-newly discovered evidence is not of substantial importance upon the issue which plaintiff seeks to have reopened.
The decree is affirmed.